DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-11, and 13-18 are pending and examined below. This action is in response to the claims filed 2/8/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

Response to Amendment
Applicant's arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 2/8/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 2/8/21. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Fields et al. (US 10,266,180) below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180).

Regarding claims 1, 8, and 15, Fields discloses an autonomous vehicle control assessment system and method including an actuator configured to be driven by a control signal and apply an auxiliary steering torque to a steering mechanism mounted on a vehicle (Column 10, Line 54 – Column 11, Line 3 – autonomous operation features including controlling the steering corresponding to the recited actuator to apply auxiliary steering torque); 
a switch configured to be operated by an operator of the vehicle to output an activation signal for activating a lane-keeping assist function for assisting the vehicle in running at a predetermined position between lane lines along the lane lines (Column 10, Line 54 – Column 11, Line 3 and Column 13, Line 65 – Column 14, Line 25 – autonomous operation features and electromechanical components to control such features including ignition switches corresponding to the recited switch to activate LKA functions and autonomous functions including lane centering corresponding to the recited lane keeping assist function); and 
a CPU operating the lane-keeping assist function, wherein, in a state where the switch is activated, the lane-keeping assist function is activated by the activation signal output from the switch, and the CPU operates the lane-keeping assist function by: outputting the control signal to the actuator when the lane-keeping assist function is activated (Column 16 – Lines 10-34 – start autonomous function when the system is engaged by the vehicle operator through the user input device corresponding to the recited switch is activated to activate lane keeping assist function), and wherein, 
in a state where the switch is not activated, the CPU operates the lane- keeping assist function by: determining whether operation of the lane-keeping assist function is necessary; outputting a notify signal for prompting the operator to operate the switch when the switch is not activated and it is determined that operation of the lane-keeping assist function is necessary; and outputting the activation signal for activating the lane-keeping assist function when the switch is not activated in response to the notify signal and it is continuously determined that operation of the lane-keeping assist function is necessary for a predetermined time period after output of the notify signal (Column 42 – Line 50 – Column 43, Line 11 – assessment of whether or not to engage the autonomous function inherently implies that it is not activated, (1-3) corresponding to the recited determining whether or not autonomous functions are necessary, (4) corresponding to the recited outputting a recommendation for the operator to activate the autonomous driving and/or autonomously activating the autonomous function this functionality)
This system doesn’t explicitly disclose a waiting period after the recommendation alert however the combination with the requirement of driver response in estimated time after a .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous function recommendation/activation system with the requirement of a driver response to an attentiveness check alert in order to determine a vehicle operator’s preparedness level in a driving situation (Column 28, Line 52 – Column 29, Line 12).

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180), as applied to claims 1 and 8 above, further in view of Christensen (US 2016/0375912).

Regarding claims 2 and 9, Fields does not explicitly disclose the use of a wander degree in calculating drowsiness however Christensen discloses a drive aid system including the CPU and the memory are configured to further function as (¶75 - one or more processors and memory correspond to the recited memory coupled to the CPU): 
a wander degree detecting unit configured to detect a wander degree of the vehicle relative to the lane lines (¶48-49 – lane marking detecting unit 3 corresponds to the recited wander degree detecting unit and detect lane markings 4 in an environment surrounding the vehicle 2 corresponds to the recited wander degree of the vehicle relative to the lane lines), wherein 
the determining unit is further configured to determine that operation of the lane- keeping assist function is necessary when the wander degree detected by the wander degree detecting unit exceeds a threshold (¶Fig. 2, ¶48-49, and ¶68 – element 101 corresponds to the recited determining unit and exceeded thresholds corresponds to the recited operation is necessary).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields with the wander degree detection system of Christensen in order to improve the predictability of transition requirements, to and from automated autonomous driving aid control systems (Christensen - ¶6).

Regarding claims 3 and 10, Fields does not explicitly disclose the use of a wander degree in calculating drowsiness however Christensen further discloses the CPU and the memory are configured to further function as (¶75 - one or more processors and memory correspond to the recited memory coupled to the CPU): 
an information acquiring unit configured to acquire at least one of data indicating (¶54 - communication arrangement 8 corresponds to the recited information acquiring unit, as the claim reads “at least one” not all elements are required for a rejection and the art presented contains the following): 
a radius of curvature of the lane lines (¶48-49 – curvatures), 
data indicating a degree of visibility outside the vehicle, 
data indicating a frequency of output of the notify signal, and 
data indicating a driving history around a current location of the vehicle (¶59 - historical travel patterns); and 
a threshold changing unit configured to change the threshold based on the data acquired by the information acquiring unit.  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields with the wander degree detection system of Christensen in order to improve the predictability of transition requirements, to and from automated autonomous driving aid control systems (Christensen - ¶6).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180) in view of Christensen (US 2016/0375912), as applied to claims 2 and 9 above, further in view of Kataoka et al. (US 2018/0201318).

Regarding claims 4 and 11, Fields further discloses the CPU (Column 4, Lines 1-15) and LKA (Column 10, Line 54 – Column 11, Line 3 and Column 13, Line 65 – Column 14, Line 25 – autonomous operation features and electromechanical components to control such features including ignition switches corresponding to the recited switch to activate LKA functions and autonomous functions including lane centering corresponding to the recited lane keeping assist function).
Fields does not disclose the wander degree or the different level of torque between lane departure mitigation and lane keeping systems however Christensen further discloses the determining unit is further configured to determine whether operation of the lane-keeping assist function is necessary based on the wander degree detected by the wander degree detecting unit and a frequency of operation of the lane departure mitigation function the determining unit is further configured to determine whether operation of the lane-keeping assist function is necessary based on the wander degree detected by the wander degree detecting unit and a frequency of operation of the lane departure mitigation function  (¶Fig. 2, ¶48-49, and ¶68 – detect lane markings 4 corresponds to the recited wander degree, element 101 corresponds to the recited determining unit and exceeded thresholds corresponds to the recited operation is necessary).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields with the wander degree detection system of Christensen in order to improve the predictability of transition requirements, to and from automated autonomous driving aid control systems (Christensen - ¶6).
Fields does not disclose the different level of torque between lane departure mitigation and lane keeping systems however Kataoka discloses a lane keeping apparatus including a lane departure mitigation apparatus configured to operate a lane departure mitigation function for mitigating departure of the vehicle from a drive lane defined by the lane lines by outputting the control signal to the actuator to apply the auxiliary steering torque larger than applied for the lane-keeping assist function (¶23-24).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields in view of Christensen with the lane departure mitigation and lane keeping system differential in order to prevent the own vehicle from deviating from the traveling lane (Kataoka - ¶24).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180), as applied to claims 1 and 8 above, further in view of Shimizu (US 2018/0186372).

Regarding claims 6 and 13, Fields discloses a switch (Column 10, Line 54 – Column 11, Line 3 and Column 13, Line 65 – Column 14, Line 25 – autonomous operation features and electromechanical components to control such features including ignition switches corresponding to the recited switch to activate LKA functions and autonomous functions including lane centering corresponding to the recited lane keeping assist function) and outputting a warning/automatic activation but does not disclose the potential for activating or inactivating the standby system as it is always on standby. 
Fields does not disclose the potential for activating or inactivating the standby system as it is always on standby, however, Shimizu discloses a lane departure prevention apparatus including25 a standby signal for enabling operation of the first operating system (Fig 6 – standby),
wherein the CPU and the memory are further configured to perform the outputting comprising outputting the activation signal (Fig 6 – prevention) instead of outputting the notify signal on condition of the standby signal being output when the apparatus is inactive and it is determined that operation-21-H 117-0199-USO 1(HF-711-US) of the lane-keeping assist apparatus is necessary (¶74-75). 

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wake autonomous vehicle control assessment system of Fields with the three mode, off (prevention) or standby or active (control), control state to a driving assist system of Shimizu in order to allow the lane departure to be kept in a standby mode to improve the steering feeling of the driver as transition controls are improved (Shimizu - ¶9).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180), as applied to claims 1 and 8 above, further in view of Christensen (US 2016/0375912) and Volvo Car Corporation “2016 Volvo XC90 Owners Manual” (2015), herein Volvo.

Regarding claims 7 and 14, Fields further discloses memory (Column 4, Lines 1-15) and a switch (Column 10, Line 54 – Column 11, Line 3 and Column 13, Line 65 – Column 14, Line 25 – autonomous operation features and electromechanical components to control such features including ignition switches corresponding to the recited switch to activate LKA functions) and outputting a warning/automatic activation but does not disclose the use of previous run information for activating the system.
Fields does not explicitly disclose using historical information to determine running state however, Christensen further discloses the memory stores information whether the lane-keeping assist function was5 activated in a preceding run (Column 3, line 16-20 – historical travel patterns) before vehicle starting, and 
the CPU and the memory are further configured to perform (Column 11, line 13 – CPU = processor) 
the outputting/outputting unit comprising outputting the activation signal instead of outputting the notify signal (Column 3, line 61 to Column 4 line 9 – notification signal) when the system is inactive (Column 3, line 61 to Column 4 line 9 – steering control driving aid system is in the deactivated state), and it is determined that operation of the lane-keeping assist function is necessary, and information that the lane- 10 keeping assist function was activated in the preceding run is stored in the memory unit/determining unit (Column 3, line 61 to Column 4 line 9 – steering control driving aid system). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields with the previous run retention of Christensen in order to improve the predictability of transition requirements, to and from automated autonomous driving aid control systems (Christensen - ¶6).
	Fields in view of Christensen does not disclose the reactivation based on previous settings however Volvo discloses a system and operating procedures for a vehicle including restarting the engine using the same settings as when the engine was switched off for multiple car settings such as OFF ROAD (Page 417, the combination of the restarting using the same settings of Volvo with the driving aid system of Fields and Christensen fulfils all of the elements of the claimed material). 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180), as applied to claim 1 above, further in view of Lee et al. (US 2017/0158226), herein “Lee ‘17”.

Regarding claim 16, Fields further discloses LKA to maintain center lane (Column 10, Line 54 – Column 11, Line 3 and Column 13, Line 65 – Column 14, Line 25 – autonomous operation features and electromechanical components to control such features including ignition switches corresponding to the recited switch to activate LKA functions) but does not explicitly disclose the use of a larger magnitude of torque applied to the steering assist based on the increasing departure from the center of the lane.
However Lee ’17 discloses a motor driven power steering system including when the lane-keeping assist function is activated, the CPU operates the lane-keeping assist function by outputting the control signal to the actuator to apply the auxiliary steering torque in accordance with a position of the vehicle between the lane lines (¶80-81 and Fig. 6 – steering angle is set to 0 degrees at on-center position corresponding to the recited lane keeping assist function controlling steering torque to keep the vehicle between the lines), 
a magnitude of the auxiliary steering torque is a minimum when the vehicle is running at the predetermined position and is increasing with departure from the predetermined position (¶80 and Figs. 4 and 5 – steering torque increasing with the steering angle with the objective of driving at 0 degree on-center position corresponding to the recited minimum steering torque at the predetermined position and increasing as it departs from the position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields with the steering torque gradient of Lee ’17 in order to effectively inhibit a change in steering feeling (Lee ’17 - ¶31).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,266,180) in view of Shimizu (US 2018/0186372), as applied to claim 6 above, further in view of Spero et al. (US 2013/0184926).

Regarding claim 17, Fields in view of Shimizu do not explicitly disclose the use of multiple switches however Spero discloses a system of autonomous lane control including the first switch and the second switch are separately provided on or near a steering wheel (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields in view of Shimizu in order to allow the user to select a mode of operation (Spero - ¶17).

 the first switch and the second switch are turned OFF when an ignition switch is turned OFF (Column 10, Line 54 – Column 11, Line 3 and Column 13, Line 65 – Column 14, Line 25 – autonomous operation features and electromechanical components to control such features including ignition switches corresponding to the recited switch to activate LKA functions and autonomous functions including lane centering corresponding to the recited lane keeping assist function, when the vehicle is turned off the LKA system is inherently turned off as well).
Fields in view of Shimizu do not explicitly disclose the use of multiple switches however Spero further discloses two switches (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control assessment system of Fields in view of Shimizu in order to allow the user to select a mode of operation (Spero - ¶17).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sleighter, III et al. (US 2002/0145512) discloses a vibro-tactile alert system which alerts a driver for a predetermined amount of time before taking farther remedial action if no response is received (¶115).

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665